09/09/2022
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                           Assigned on Briefs August 2, 2022

             TERRY WAYNE HENSON v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for McNairy County
                    No. 3671           J. Weber McCraw, Judge
                      ___________________________________

                            No. W2021-01432-CCA-R3-PC
                        ___________________________________

A McNairy County jury convicted the Petitioner, Terry Wayne Henson, of two counts of
rape of a child, one count of incest, and one count of violating the sex offender registry
requirements. The trial court sentenced him to an effective sentence of thirty-five years of
incarceration. This court affirmed the Petitioner’s convictions on direct appeal. State v.
Terry Wayne Henson, No. W2019-00462-SC-R11-CD, 2020 WL 6317113 (Tenn. Crim.
App., at Jackson, Oct. 28, 2020), Tenn. R. App. P. 11 application denied (Tenn. Mar. 23,
2021). The Petitioner filed a petition for post-conviction relief in which he alleged that his
trial counsel was ineffective in several regards. The post-conviction court held a hearing,
after which it denied the petition. After review, we affirm the post-conviction court’s
judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which TIMOTHY L.
EASTER, J., joined. JOHN EVERETT WILLIAMS, P.J., not participating.1

Bo Burk, District Public Defender; Rickey W. Griggs, Assistant District Public Defender,
Somerville, Tennessee, for the appellant, Terry Wayne Henson.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; Mark Edward Davidson, District Attorney General; and Lisa Miller,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION
                                          I. Facts



       1
         The Honorable John Everett Williams died September 2, 2022, and did not participate in
this opinion. We acknowledge his faithful service to this Court.
       This case arises from the Petitioner’s sexual abuse of his eight-year-old biological
daughter, S.M.2 and S.M.’s nine-year-old half-sister, A.G.H., during an October weekend
the two girls spent with the Petitioner at his house trailer just prior to Halloween of 2016.

                                                   A. Trial

     In our opinion deciding the Petitioner’s direct appeal of his convictions, we
summarized the evidence presented against him at trial as follows:

               The State’s first witness at trial was Officer Dena Heathcock of the
       Jackson Police Department, formerly employed as a patrol officer with the
       McNairy County Sheriff’s Department, who testified that on October 30,
       2016, while in her former position, she was dispatched to meet with the
       victims and their mother at the courthouse/jail complex in response to a
       “[f]ondling” call. She said she took the victims’ statements and noted in her
       report that A.G.H. had a bruise on her right breast. On cross-examination,
       she acknowledged that she could not recall any specific details about the
       bruise. On redirect examination, she recalled that there was one other person,
       “Brandi,” present with the victims and their mother when she met with them
       at the complex.

              Brandi Miller, the victims’ former sister-in-law, testified that A.G.H.
       made a revelation to her about sexual abuse after they picked her up from her
       visit with the [Petitioner]. She stated that they immediately reported the
       abuse to law enforcement, driving first to the Hardin County jailhouse and
       from there to the McNairy County Courthouse complex to speak with a
       female officer. She was present when A.G.H. showed the officer her breast,
       and she observed that the breast was red. On cross-examination, she denied
       that she coached the victims on what to say to the officer.

              Sexual Assault Nurse Examiner Mary Jane Cole, who examined both
       victims in the early morning hours of October 31, 2016, testified that S.M.
       reported that her father had “pinched [her] butt” and that he “puts his nu-nu,
       his bad part, in [her] nu-nu.” S.M. showed her what she meant by “nu-nu”
       by pointing to the crotch area of a toy and to her own crotch area. Her
       physical examination of S.M., which involved gently pulling apart the outer
       lips, or labia majora, of S.M.’s vulva, revealed mild redness in S.M.’s
       external genitalia.


       2
           In accordance with the policy of this court, we refer to the minor victims by their initials only.
                                                        2
        Nurse Cole testified that A.G.H. reported that the [Petitioner]: “put his
thingy in [her] butt”; “put his thingy to [her] front part,” which hurt; put his
finger in her “front private”; put his hand on her breast, which caused her
pain; and kissed her on the mouth. . . . She asked what A.G.H. meant by the
[Petitioner] putting his finger in her private, and A.G.H. told her that the
[Petitioner’s] fingers moved “in and out[.]” . . . Her physical examination of
A.G.H. was limited due to A.G.H.’s extreme discomfort and pain, even after
she applied Lidocaine jelly, but she was able to observe “[s]evere redness
throughout . . . [A.G.H.’s] whole vestibule, around the urethra, around the
hymenal tissue, in the labia minora, on the outside, the labia majora.”

       On cross-examination, she testified that she did not see any acute
injury on S.M. and saw no noticeable redness on or around A.G.H.’s
buttocks. She said she collected two buccal swabs from S.M., two buccal
swabs from A.G.H., two swabs from around the outside of A.G.H.’s anus,
and two swabs from A.G.H.’s labia majora. She had no information of
whether any foreign DNA was found on any of the swabs. She
acknowledged that either poor hygiene or an infection could account for the
redness in A.G.H.’s genital area but said that the child’s mother gave no
indication that A.G.H. had any prior issues with irritation of her genitalia.
She acknowledged that she was unable to determine whether penetration had
occurred in either child.

        Ten-year-old S.M. testified that the [Petitioner], her father, touched
her in a bad way one weekend when she was staying with him at his house
and watching the movie “Bad Teacher.” Referring to the [Petitioner’s] penis
as his “bad part,” she said that the [Petitioner], who was lying down on the
couch, unzipped his pants, pulled out his penis, and moved her so that she
was sitting on top of his penis. The [Petitioner] did not remove her clothes
but he pushed his penis several times against her buttocks. Although she was
not clear in her testimony, she indicated that the [Petitioner] either pushed
his penis through the leg opening of her panties into her vagina or her anus
or pushed his penis, covered by the material of her panties, into her vagina
or her anus, testifying, “My clothes was on but you can feel it go through.”
She further testified that it felt as if the [Petitioner] penis was inside of her
and that it was “coming into [her] butt.” His penis felt “[l]ike a mountain,”
and the [Petitioner] was “moving everywhere.” The [Petitioner’s] penis hurt
her and she asked him to stop, but he continued. She felt “[a] little bit of
pee” coming out of his penis and “into [her] butt” before the [Petitioner]
finally stopped. She said she told her sister-in-law, Brandi, about what the

                                       3
[Petitioner] had done and that she later went to the Carl Perkins Center for
the Prevention of Child Abuse where a woman examined her.

       On cross-examination, S.M. testified that the [Petitioner] removed
both her t-shirt and her pants, leaving her underwear on. She reiterated that
the incident happened at the [Petitioner’s] house. She could not recall what
time of day it occurred or how old she had been at the time. She said no one
else was in the home at the time.

        On redirect examination, S.M. testified that a similar incident
happened more than once and agreed that she might have been confusing the
two incidents when she testified on direct examination that her clothes were
on and on cross-examination that her clothes were off. She also agreed that
her sister was at home on some of the occasions when “bad things happened”
at the [Petitioner’s] home.

       Lieutenant Brad Johnson of the McNairy County Sheriff’s
Department identified a certified copy of the [Petitioner’s] Georgia
conviction for child molestation, as well as the “Tennessee Sexual
Offender/Violent Sexual Offender Registration/Verification/Tracking Form,
signed by the [Petitioner] on August 8, 2016, in which the [Petitioner]
acknowledged receipt of the registry rules he was required to follow,
including the prohibition against being alone with a minor.

        Eleven-year-old A.G.H. testified that on an overnight visit with the
[Petitioner] at his house trailer in Michie just before Halloween, the
[Petitioner] told her to go into S.M.’s bedroom, where he pushed her down
on the bed, pulled down her pants, and touched her breast and her private
part with his finger.

       She said the [Petitioner] put his fingers inside her, which made her
feel “awkward” and “weird.” The [Petitioner] then unzipped his pants, pulled
out his private part, pushed it inside her private part, and rubbed against her,
which hurt her. The [Petitioner] also tried to put his private part inside her
buttocks, but she squeezed her buttocks together to stop him.

        A.G.H. testified that she asked the [Petitioner] to stop, but he
continued until his girlfriend, who was cooking in the kitchen, called for him
to “come and eat.” She said S.M. was playing with dolls in the living room
at the time. She identified on anatomical drawings what she meant by her
and the [Petitioner’s] respective private parts. She testified that the
                                       4
       [Petitioner] dropped her and S.M. off at the courthouse at about 8:30 p.m.,
       where their mother and Brandi picked them up. When she got home, she told
       Brandi and her brother what had happened.

              On cross-examination, A.G.H. testified that at the time of the incident,
       she was wearing leggings and no underwear because her underwear was
       dirty. She said the [Petitioner] pulled her leggings down to her knees and
       unzipped his pants. The [Petitioner] was not wearing a shirt or any
       underwear. The [Petitioner] pinched her breast by sliding his arm underneath
       her shirt. She said the incident occurred in the evening approximately two
       years earlier, when she was nine. On redirect examination, she testified that
       the incident happened on the same weekend in which she talked to a police
       officer and went to a hospital for a physical examination.

              The victims’ mother, called as a witness by the defense, testified that
       her romantic relationship with the [Petitioner] had ended approximately three
       years before the date of trial. She acknowledged having told the judge in the
       general sessions court that she did not believe that the [Petitioner] would
       harm the victims. She stated, however, that she now believed the victims’
       allegations. On cross-examination, she testified that although she did not
       believe the victims when she first learned of the abuse, she had immediately
       taken them to be interviewed by law enforcement and to the hospital for
       physical examinations.

               The forty-nine-year-old [Petitioner] testified that he had never been
       alone with A.G.H. and denied he had ever inappropriately touched either
       victim or behaved inappropriately around them. On cross-examination, he
       testified that he had been alone with S.M. and reiterated that he had never
       been alone with A.G.H., although he had been in the room with only A.G.H.
       and S.M. when S.M. was asleep.

             Lynn Baker, owner of a construction company and the [Petitioner’s]
       employer, testified that he had observed that the victims appeared to be
       “crazy” about the [Petitioner]. He described the [Petitioner] as an excellent
       employee and said that the [Petitioner] informed him of his Georgia criminal
       conviction on the day that he hired him.

Henson, 2020 WL 6317113, at *2-3. Based upon this evidence, the jury convicted the
Petitioner of two counts of rape of a child, one count of incest, and one count of violating
the sex offender registry requirements. The trial court sentenced him to an effective

                                             5
sentence of thirty-five years of incarceration.        This court affirmed the Petitioner’s
convictions on appeal. Id.

                                B. Post-Conviction Hearing

       The Petitioner filed a timely petition for post-conviction relief. In it, he alleged that
he received the ineffective assistance of counsel. He alleged that his trial counsel
(“Counsel”) failed to interview the two victims, failed to conduct an appropriate
investigation, failed to retain a qualified medical expert, and failed to engage in meaningful
plea negotiations. The post-conviction court held a hearing on the petition, during which
the parties presented the following evidence:

       Counsel testified that the Petitioner retained him shortly after the Petitioner’s
arraignment. Counsel understood that the Petitioner alleged that he failed to have an
investigator interview the two child witnesses. Counsel explained that both children had
been forensically interviewed in a thorough manner. Counsel had a copy of that statement,
and both girls testified at trial, giving him the opportunity to cross-examine them. Counsel
said that he did not believe that any further pretrial interviews would have changed his
cross-examination. Counsel additionally said that, as a matter of strategy, he did not want
the children to rehearse their statements before trial, given that so much time had passed
between the incident and the trial.

        Counsel also responded to the Petitioner’s allegation that he did not adequately
investigate the names of witnesses given to him by the Petitioner. Counsel said that he
contacted one of those witnesses listed, “Ms. Alexander,” who recounted that she was the
parent of a male child who was a prior victim of a sexual offense where the Petitioner was
the Defendant. Counsel felt adamantly that this witness should not testify. Counsel noted
that, at the time of the offense involving these two girls, the Petitioner was on the sex
offender registry for sexual offenses against “Ms. Alexander’s” son.

       The Petitioner also provided Counsel with the name of his ex-girlfriend as a witness.
The Petitioner was uncertain how to contact his ex-girlfriend, and Counsel ultimately
decided that the ex-girlfriend’s testimony might do more harm than good because she could
corroborate the victims’ testimony about being at the Petitioner’s home on the dates in
question.

       The other name that the Petitioner provided to Counsel, Mr. Lynn Baker, was the
Petitioner’s employer. Mr. Baker only had “positive things” to say about the Petitioner,
including that he was a “good worker.” Counsel noted, however, that Mr. Baker was not
in the home at the time of the incident. As such, Mr. Baker did not have information
necessarily relevant to the offenses. Regardless, Counsel called Mr. Baker at trial and at
                                               6
sentencing. Counsel said he did not call the Petitioner’s mother because she would clearly
have been biased and she was not present at the time or place of the offenses.

       Counsel acknowledged that the Petitioner claimed that Counsel failed to retain a
qualified medical doctor to conduct a physical rape examination of the two victims.
Counsel noted that a nurse at Jackson General Hospital, Mary Cole, had conducted a rape
examination on the children. Counsel said that Nurse Cole conducted what appeared to be
an unbiased and thorough examination, and Counsel had the opportunity to cross-examine
her. Further, the incident occurred in October 2016, and Counsel was retained in June of
2017. Therefore, he failed to see how a medical examination almost a year later would
have been beneficial. Counsel said he reviewed the medical information with the
Petitioner.

       Counsel testified that he attempted to get a plea offer from the State’s attorney.
Counsel said that he met with the State’s attorney several times, always seeking to get a
better offer, and he took the offer to the Petitioner. The Petitioner declined the offer and
chose to go to trial.

        During cross-examination, Counsel testified that he met with the Petitioner five or
six times out of court and five or six times before or after court appearances. Counsel said
that he did not specifically recall the Petitioner asking him to talk to the Petitioner’s mother.
Counsel acknowledged that there was a discrepancy in dates of when the incident occurred,
and his trial strategy included attempting to get the victims to testify the incident occurred
on the date in the indictment that they were not with the Petitioner. He did not recall,
however, that the Petitioner’s mother could have testified to the potential discrepancy.

       Counsel said that, when he spoke with the Petitioner’s mother, she focused primarily
on disputes between the Petitioner and the mother of the children. Counsel agreed that the
victims testified that the Petitioner’s ex-girlfriend was present at the time when these
offenses occurred. He said that he and the Petitioner determined that the ex-girlfriend
worked at a local factory, but Counsel did not speak with her. Counsel testified he did not
believe that she could corroborate the Petitioner’s story regarding what had happened.

       Counsel said that he called the victims’ mother at trial because she had testified that
she did not believe the children at the time that they reported the abuse.

       The Petitioner testified that his mother and brother hired a law firm to draft the
petition for post-conviction relief. He agreed that he and his post-conviction counsel had
discussed the stronger and weaker points of his petition. The Petitioner said that he made
Counsel aware of discrepancies between the victims’ testimony during the preliminary
hearing and their trial testimony. The Petitioner said that he told Counsel to speak with his
                                               7
mother and several other people. Counsel did not indicate that he had done so. Counsel
did tell him that the witness “Ms. Alexander,” who was also the Petitioner’s sister, was not
an appropriate witness because of the offense against her son, who was also the Petitioner’s
nephew.

       The Petitioner then made an unclear allegation that the State’s attorney informed
the jury during the trial that she and Counsel had “made a deal the night before [trial].” He
indicated that the State’s attorney “pranced” across the courtroom and indicated that she
and Counsel had talked the night before and made a deal without the Petitioner’s consent.

       The Petitioner said that the victims had testified that there was a woman present in
the home when the offenses occurred. He gave Counsel the woman’s name, and Counsel
did not interview her.

       Counsel was recalled and testified that he and the State’s attorney never made a deal
before trial and that she had never so indicated in court.

       The Petitioner did not offer any of the witnesses that he said that Counsel failed to
interview.

     Based on this evidence, the post-conviction court denied the petition. It is from this
judgment that the Petitioner now appeals.

                                        II. Analysis

        On appeal, the Petitioner asserts that the post-conviction court erred when it denied
his petition. He asserts that Counsel was ineffective for failing to interview potential
witnesses before trial and for failing to call one of these potential witnesses to testify at
trial. The State counters that, because the Petitioner did not present any of the witnesses at
the post-conviction hearing, he has not met his burden of proof. We agree.

       In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional
right. T.C.A. § 40-30-103 (2018). The petitioner bears the burden of proving factual
allegations in the petition for post-conviction relief by clear and convincing evidence.
T.C.A. § 40-30-110(f) (2018). Upon review, this Court will not re-weigh or re-evaluate
the evidence below; all questions concerning the credibility of witnesses, the weight and
value to be given their testimony, and the factual issues raised by the evidence are to be
resolved by the trial judge, not the appellate courts. Momon v. State, 18 S.W.3d 152, 156
(Tenn. 1999) (citing Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997)). A post-
conviction court’s factual findings are subject to a de novo review by this Court; however,
                                              8
we must accord these factual findings a presumption of correctness, which can be
overcome only when a preponderance of the evidence is contrary to the post-conviction
court’s factual findings. Fields v. State, 40 S.W.3d 450, 456-57 (Tenn. 2001). A post-
conviction court’s conclusions of law are subject to a purely de novo review by this Court,
with no presumption of correctness. Id. at 457.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d
453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following
two-prong test directs a court’s evaluation of a claim for ineffectiveness:

               First, the [petitioner] must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the [petitioner] by
       the Sixth Amendment. Second, the [petitioner] must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the [petitioner] of a fair trial, a trial whose
       result is reliable. Unless a [petitioner] makes both showings, it cannot be
       said that the conviction or death sentence resulted from a breakdown in the
       adversary process that renders the result unreliable.

      Strickland v. Washington, 466 U.S. 668, 687 (1984); see also State v. Melson, 772
S.W.2d 417, 419 (Tenn. 1989).

        In reviewing a claim of ineffective assistance of counsel, this Court must determine
whether the advice given or services rendered by the attorney are within the range of
competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To
prevail on a claim of ineffective assistance of counsel, “a petitioner must show that
counsel’s representation fell below an objective standard of reasonableness.” House v.
State, 44 S.W.3d 508, 515 (Tenn. 2001) (citing Goad v. State, 938 S.W.2d 363, 369 (Tenn.
1996)).

       When evaluating an ineffective assistance of counsel claim, the reviewing court
should judge the attorney’s performance within the context of the case as a whole, taking
into account all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell, 753
S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court should avoid the
“distorting effects of hindsight” and “judge the reasonableness of counsel’s challenged
conduct on the facts of the particular case, viewed as of the time of counsel’s conduct.”
Strickland, 466 U.S. at 689-90. In doing so, the reviewing court must be highly deferential
and “should indulge a strong presumption that counsel’s conduct falls within the wide
                                                9
range of reasonable professional assistance.” Burns, 6 S.W.3d at 462. Finally, we note
that a defendant in a criminal case is not entitled to perfect representation, only
constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn.
Crim. App. 1996). In other words, “in considering claims of ineffective assistance of
counsel, ‘we address not what is prudent or appropriate, but only what is constitutionally
compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting United States v. Cronic,
466 U.S. 648, 665 n.38 (1984)). Counsel should not be deemed to have been ineffective
merely because a different procedure or strategy might have produced a different result.
Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim. App. 1980). “‘The fact that a
particular strategy or tactic failed or hurt the defense, does not, standing alone, establish
unreasonable representation. However, deference to matters of strategy and tactical
choices applies only if the choices are informed ones based upon adequate preparation.’”
House, 44 S.W.3d at 515 (quoting Goad, 938 S.W.2d at 369).

        If the petitioner shows that counsel’s representation fell below a reasonable
standard, then the petitioner must satisfy the prejudice prong of the Strickland test by
demonstrating “there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694; Nichols v. State, 90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability must
be “sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694;
Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994).

        The Petitioner failed to present the testimony of any potential witnesses at the post-
conviction hearing. It has long been held that we cannot speculate on what the testimony
of any potential witness might have been if introduced. See Black v. State, 794 S.W.2d
752, 757 (Tenn. Crim. App. 1990) (“When a petitioner contends that trial counsel failed to
discover, interview, or present witnesses in support of his defense, these witnesses should
be presented by the petitioner at the evidentiary hearing.”). Therefore, the Petitioner has
failed to prove that Counsel was deficient by not calling any potential witness. As such,
he is not entitled to relief on this issue.


                                      III. Conclusion

       Based on the foregoing, we affirm the post-conviction court’s judgment.



                                              ____________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE

                                             10